ACCEPTED
                                                                                         14-13-00638-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    6/2/2015 12:22:22 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 14-13-00638-CV

                                       IN THE         FILED IN
                                               14th COURT OF APPEALS
                                                   HOUSTON, TEXAS
         FOURTEENTH DISTRICT COURT OF APPEALS OF  TEXAS
                                               6/2/2015 12:22:22 PM
                                               CHRISTOPHER A. PRINE
                       AT HOUSTON, TEXAS                Clerk




                              VINCENT T. LADAY
                                  APPELLANT

                                        VS.

                            GILBERTO G. PEDRAZA
                                     APPELLEE




             APPEALED FROM THE 55TH JUDICIAL DISTRICT COURT
                         OF HARRIS COUNTY, TEXAS
                           CAUSE NO. 2011-49767


                     MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:
      COMES NOW, Jeff A. Fanaff, of the law offices of Fanaff & Baldwin, with
permission and consent of the client, and moves this Honorable Court to substitute
Jeff A. Fanaff of the law offices of Fanaff & Baldwin as attorney of record for
Gilberto G. Pedraza, Appellee, in the place and stead of Javier S. Martinez of Fanaff
& Baldwin.
Respectfully submitted,
FANAFF & BALDWIN

BY:      /s/ Jeff A. Fanaff
             JEFF A. FANAFF
             TBN: 00784035
             11200 Richmond Avenue, Suite 250
             Houston, TX 77082
             (281) 496-3140 - Telephone
             (855) 472-9294 - Facsimile
             jeff.fanaff@farmersinsurance.com
             ATTORNEYS FOR APPELLEE



   Respectfully submitted,
   FANAFF & BALDWIN

   BY:    /s/ Javier S. Martinez
               JAVIER S. MARTINEZ
               TBN: 13142200
               11200 Richmond Avenue, Suite 250
               Houston, TX 77082
               (281) 368-6969 – Telephone
               (281) 725-4814 – Facsimile
               javier.martinez@farmersinsurance.com
               ATTORNEYS FOR APPELLEE
                          CERTIFICATE OF SERVICE

       I certify that on the 2nd day of June, 2015, a true and correct copy of the
foregoing instrument was forwarded via certified mail, return receipt requested,
and/or by hand delivery and/or by fax transmission and/or by regular mail, and/or
by electronic service opposing counsel and to all other counsel of record of first-
class regular mail.

George F. May
Twomey/May, PLLC
2 Riverway, 15th Floor
Houston, Texas 77056

Timothy M. McHale
James M. Lassiter, III
The Lassiter Law Firm
3120 Southwest Freeway, Suite 650
Houston, Texas 77098


                               /s/ Jeff A. Fanaff
                               ________________________________
                               JEFF A. FANAFF